USDC IN/ND case 3:20-cv-00505-JD-MGG document 35 filed 08/16/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES HARTSELL, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-505-JD-MGG

 ADAM SCHAAF, ERICK JORDAN, and
 LOZA,

               Defendants.

                                 OPINION AND ORDER

       Charles Hartsell, Jr., a prisoner without a lawyer, is proceeding on one claim

under 42 U.S.C. § 1983 against Pokagon Tribal Police Officers Sergeant Adam Schaaf,

Officer Erick Jordan, and Officer David Loza “in their individual capacities for

compensatory and punitive damages for an illegal search and seizure at the Four Winds

Casino South Bend on February 23, 2019, in violation of the Fourth Amendment[.]” ECF

21 at 5. Defendants, by counsel, filed a motion to dismiss based on Federal Rule of Civil

Procedure 12(b)(1) or 12(b)(6). They argue that as officers of the Pokagon Tribal Police,

they are entitled to claim tribal sovereign immunity and therefore the court lacks

jurisdiction to hear the case. However, tribal sovereignty is not implicated in this suit

against them in their individual capacities, and determining whether they are state

actors for purposes of § 1983 requires consideration of evidence outside of the

pleadings. Therefore, the motion to dismiss is denied.
USDC IN/ND case 3:20-cv-00505-JD-MGG document 35 filed 08/16/21 page 2 of 5


       In their motion to dismiss, defendants detail the investigation that led to them

detaining and searching Hartsell, a non-native person present on tribal lands. A casino

patron alerted security staff that another patron, later identified as Jason Clevenger, had

passed him counterfeit bills. Tribal officers reviewed surveillance footage to track

Clevenger. While tracking Clevenger, they saw him leave the casino with Hartsell and

give Hartsell what appeared to be a long rifle concealed under fabric. The two men

drove off in Hartsell’s car. Casino security continued to monitor for their return, and the

Pokagon officers arranged for additional law enforcement support from the St. Joseph

County Police Department, with which they have a Cross Deputization Agreement.

       Clevenger and Hartsell returned to the casino. Pokagon officers handcuffed

Hartsell on the casino floor then escorted him to a secure room, where he was searched

and found to have a narcotic smoking pipe and methamphetamine. Further

investigation led to the discovery of a rifle and pistol in Hartsell’s car.

       Almost none of this information is in the complaint. Defendants, however, argue

that it is appropriate to consider this information on a Rule 12(b)(1) motion challenging

subject matter jurisdiction. Their argument fails, though, because the question of

sovereign immunity is not jurisdictional. See Meyers v. Oneida Tribe of Indians of Wisc.,

836 F.3d 818, 822 (7th Cir. 2016). Instead, it is a defense similar to qualified immunity

and provides “immunity from trial and the attendant burdens of litigation.” Id.

(quotation marks omitted); see Michigan v. Bay Mills Indian Cmty., 572 U.S. 782, 788-89

(2014) (discussing scope of Indian tribes’ sovereign immunity). Therefore, if the

applicability of sovereign immunity is apparent on the face of the complaint, then the


                                              2
USDC IN/ND case 3:20-cv-00505-JD-MGG document 35 filed 08/16/21 page 3 of 5


complaint may be dismissed under Rule 12(b)(6) for failure to state a claim. See Meyers,

836 F.3d at 820.

       Here, the defense of sovereign immunity is not applicable in the circumstances of

this case. Hartsell sues the Pokagon officers in their individual capacities, and the

general rule is that suits against tribal officers in their individual capacities do not

implicate sovereign immunity. See Lewis v. Clarke, 137 S. Ct. 1285, 1288 (2017) (holding

that sovereign immunity did not apply to “individual-capacity damages actions against

tribal employees for torts committed within the scope of their employment and for

which the employees are indemnified by the tribe”); Pistor v. Garcia, 791 F.3d 1104, 1112

(9th Cir. 2015) (“Although tribal sovereign immunity extends to tribal officials when

acting in their official capacity and within the scope of their authority, tribal defendants

sued in their individual capacities for money damages are not entitled to sovereign

immunity, even though they are sued for actions taken in the course of their official

duties.” (quotation marks, citations, and brackets omitted) (emphasis in original)).

       Defendants argue that nonetheless, sovereign immunity should apply here

because defendants were acting in their capacities as tribal police officers, exercising the

tribe’s inherent powers to protect and safeguard the tribal community. They assert that

in detaining and searching Hartsell, they relied solely on their inherent tribal authority,

not their authority derived from the Cross Deputization Agreement. Therefore, they

contend, any remedy against the individual officers would ultimately interfere with the

tribe’s inherent powers of self-government.




                                              3
USDC IN/ND case 3:20-cv-00505-JD-MGG document 35 filed 08/16/21 page 4 of 5


       “[C]ourts should look to whether the sovereign is the real party in interest to

determine whether sovereign immunity bars the suit. In making this assessment, courts

may not simply rely on the characterization of the parties in the complaint, but rather

must determine in the first instance whether the remedy sought is truly against the

sovereign.” Lewis, 137 S. Ct. at 1290 (citation omitted). A suit is against the sovereign if a

judgment in plaintiff’s favor will “require action by the sovereign or disturb the

sovereign’s property.” Id. at 1291; cf. Genskow v. Prevost, 825 F. App’x 388, 391 (7th Cir.

2020) (holding the tribe was the real party in interest in § 1983 claims against individual

tribal officers where “a tribal member seeks to hold individual tribal officers liable for

using excessive force while removing her from a meeting of the Nation’s governing

body on tribal land at the Tribal Chairman’s direction”).

       Here, a finding of liability against the officers will not affect the sovereign.

Although a tribe cannot exercise criminal jurisdiction over non-native people, a tribe

“retain[s] inherent power to exercise civil authority over the conduct of non-Indians on

fee lands within its reservation when that conduct threatens or has some direct effect on the

political integrity, the economic security, or the health or welfare of the tribe.” United States v.

Cooley, 141 S. Ct. 1638, 1643 (2021) (quoting Montana v. United States, 450 U.S. 544, 566

(1981) (emphasis in original)). This inherent power includes the “authority to search

and detain for a reasonable time any person he or she believes may commit or has

committed a crime.” Id. As long as defendants were independently acting within their

inherent tribal authority, and not relying on authority from the Cross Deputization

Agreement, then they are not state actors and cannot be held liable under § 1983. See


                                                  4
USDC IN/ND case 3:20-cv-00505-JD-MGG document 35 filed 08/16/21 page 5 of 5


Pistor, 791 F.3d at 1115 (“[A] § 1983 claim cannot be maintained against defendants who

act under color of tribal rather than state law.”). Thus, the tribe will not have to adjust

its law enforcement practices. If, however, the officers went outside the bounds of what

their inherent tribal authority permits, then their authority was derived from the Cross

Deputization Agreement, which makes them state actors and subject to the constraints

of the United States Constitution. A judgment against defendants would not force a

change on how the Pokagon Tribe exercises its inherent authority, only on how tribal

officers exercise their powers under the Cross Deputization Agreement.

       Sovereign immunity is not applicable to this lawsuit, and determining whether

defendants were acting under color of state law requires consideration of matters

outside the complaint. The motion to dismiss (ECF 34) is DENIED.

       SO ORDERED on August 16, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              5
